Citation Nr: 1428958	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) or depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to December 1977, with subsequent Reserve service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for depression.  During the pendency of the appeal, a January 2011 rating decision denied service connection for PTSD with anxiety and insomnia.  In this regard, the Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the Veteran's claim indicates that it requires additional development.

The Veteran contends that she now has an acquired psychiatric disability, to include PTSD or depression, as a result of two assaults by her ex-husband while on active duty.  

The record contains a statement from an individual that he witnessed the Veteran right after she was assaulted by her ex-husband in August 1978 at Naval Air Station Oceana in Virginia.  The witness described the Veteran's injuries.  The record also contains a statement from another individual that she witnessed the Veteran's injuries after the attack.  At that time, the Veteran explained her injuries by recounting her ex-husband's assault.  

During an April 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that a treating psychologist at Kaiser told her that she had PTSD as a result of the in-service assault.  She stated that she had been seeing this psychologist up through the past year.  

A review of the claims file and eFolders reveals that the most recent treatment record from Kaiser is dated in August 2007.  A two-page printout from Kaiser submitted by the Veteran after the hearing reflects that an anxiety disorder was noted in November 2011.  The printout does not include any treatment records.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Moreover, since the Veteran's testimony raises the possibility that she has an acquired psychiatric disability due to active duty, a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations and addresses from the Veteran, obtain any relevant private medical records from Kaiser that have not been associated with the record, to include records of all treatment since August 1, 2007.

2.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability that may be present, to include PTSD or depression.  The claims file and relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current psychiatric disability that may be present, to include PTSD or depression, is related to active duty, to include an in-service assault by her ex-husband.

The examiner is requested to provide a complete rationale for any opinion expressed. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



